Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a final office action is a response to communications received on
10/06/21. Claims 21-40 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 10/06/21 have been fully considered however due to the double patenting rejection restated below claims 21-40 are not allowable. 
4.	Claims 21-40 would be allowable if the double patenting rejection was overcome. Claims 21-40 have however overcome all other rejections due to a distal constraint configured to maintain the distal end of the proximal stent at a partially constrained circumference on the carrier and comprising at least one filament that extends about the circumference of the stent graft at the distal end of the proximal stent such that first lengths of the at least one filament extend partially circumferentially about an exterior of the tube of graft material at a plurality of points and second lengths of the at least one filament extend through the graft material and at least partially circumferentially about an interior of the tube of graft material at a plurality of points to form a plurality of inwardly extending loops of filament within the internal lumen between the distal end of the proximal stent and the carrier such that the distal end of the proximal stent is pulled toward the carrier from the interior of the tube of graft material being novel over prior art. 


Double Patenting
5.	Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. (9855128). The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim an introducer for deploying a stent graft in a curved lumen, the introducer comprising: a carrier for the stent graft with the stent graft disposed over the carrier; the stent graft comprising a tube of graft material, an internal lumen, a proximal stent at a proximal end of the stent graft entirely overlapping the graft material of the tube of graft material, and a distally adjacent stent, the proximal stent having a proximal end having a plurality of proximal apices and a distal end having a plurality of distal apices, wherein each of the proximal and distal ends of the proximal stent have a constrained circumference and an expanded circumference; a proximal constraint configured to maintain the proximal end of the proximal stent at a partially constrained circumference on the carrier; a distal constraint configured to maintain the distal end of the proximal stent at a partially constrained circumference on the carrier and comprising at least one filament that extends about the circumference of the stent graft at the distal end of the proximal stent such that first lengths of the at least one filament extend partially circumferentially about an exterior of the tube of graft material at a plurality of points and second lengths of the at least one filament extend through the graft material and at least partially 
As the structural limitations and orientations of the stent graft components is the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774